As filed with the Securities and Exchange Commission on July26, 2007 File No. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NRDC ACQUISITION CORP. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 6770 (Primary Standard Industrial Classification Code Number) 26-0500600 (I.R.S. Employer Identification Number) 3 Manhattanville Road Purchase, New York10577 (914) 272-8067 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Richard A. Baker, Chief Executive Officer 3 Manhattanville Road Purchase, New York10577 (914) 272-8067 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Jack I. Kantrowitz, Esq. Samir A. Gandhi, Esq. Sidley Austin LLP 787 Seventh Avenue New York, New York10019 (212) 839-5300 (212) 839-5599—Facsimile Floyd I. Wittlin, Esq. Bingham McCutchen LLP 399 Park Avenue New York, New York10022 (212) 705-7000 (212) 702-3625—Facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. /X/ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. / / If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering./ / If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering./ / CALCULATION OF REGISTRATION FEE Title of Each Class of Security to be Registered Amount being Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units, each consisting of one share of Common Stock, $.0001 par value, and one Warrant(2) 28,750,000 Units $8.00 $230,000,000 $7,061 Shares of Common stock included as part of the Units 28,750,000 Shares (3) Warrants included as part of the Units 28,750,000 Warrants (3) Shares of Common Stock underlying the Warrants included in the Units(4) 28,750,000 Shares $6.00 $172,500,000 $5,311 Total $402,500,000 $12,372 (1) Estimated solely for the purpose of calculating the registration fee. (2) Includes 3,750,000 Units and 3,750,000 shares of Common Stock and 3,750,000 Warrants underlying such Units which may be issued on exercise of a 30-day option granted to the Underwriters to cover over-allotments, if any. (3) No fee required pursuant to Rule 457(g). (4) Pursuant to Rule 416, there are also being registered such additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the Warrants. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The Information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective.This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated ●, 2007 PROSPECTUS $200,000,000 NRDC ACQUISITION CORP. 25,000,000 Units NRDC Acquisition Corp. is a recently organized blank check company formed to acquire one or more operating businesses through a merger, capital stock exchange, stock purchase, asset acquisition or similar business combination.Our efforts in identifying a prospective target business will not be limited to a particular industry.We do not have any specific business combination under consideration or contemplation.We have not, nor has anyone on our behalf, contacted or been contacted by, any potential target business or had any discussions, formal or otherwise, with respect to such a transaction. This is an initial public offering of our securities.Each unit will be offered at a price of $8.00 per unit and will consist of: •one share of our common stock; and •one warrant. Each warrant entitles the holder to purchase one share of our common stock at a price of $6.00.Each warrant will become exercisable on the later of our consummation of an initial business combination or , 2008 [one year after the date of this prospectus] and will expire on , 2011 [four years after the date of this prospectus] or earlier upon redemption of the warrants by us. NRDC Capital Management, LLC, an entity indirectly owned and controlled by our executive officers, has agreed to purchase an aggregate of 5,000,000 warrants from us at a price of $1.00 per warrant for an aggregate purchase price of $5,000,000 in a private placement immediately prior to the completion of this offering.All of the proceeds we receive from this purchase will be placed in the trust account described below.The “private placement warrants” to be purchased will be identical to the warrants underlying the units being offered by this prospectus except that the private placement warrants are exercisable on a cashless basis so long as they are held by the original purchaser or its permitted transferees.NRDC Capital Management, LLC has agreed that, with certain exceptions, the private placement warrants will not be sold or transferred until after we have consummated our initial business combination.None of the shares purchased by NRDC Capital Management, LLC prior to the completion of this offering will have any right to liquidating distributions in the event we fail to consummate a business combination.The holders of our common stock on the date of this prospectus, whom we refer to as our existing stockholders,including our executive officers and directors, have agreed that they will vote all shares of common stock owned by them prior to the completion of this offering with respect to a business combination in the same manner that the majority of the shares of common stock offered hereby are voted by our public stockholders, other than our existing stockholders, and they will not have any conversion rights with respect to such shares. In addition, NRDC Capital Management, LLC has agreed to purchase from us an aggregate of 2,500,000 of our units, which we refer to as the co-investment, at a price of $8.00 per unit for an aggregate purchase price of $20,000,000 in a private placement that will occur immediately prior to our consummation of our initial business combination.These co-investment units will be identical to the units sold in this offeringexcept that the common stock and the warrants included in the co-investment units, and the common stock issuable upon exercise of those warrants, with certain limited exceptions, may not be transferred or sold for one year after the consummation of our initial business combination and those warrants may be exercised after that date only if the last sales price of our common stock on the American Stock Exchange, or other national securities exchange on which our common stock may be traded, equals or exceeds $11.50 per share for any 20 trading days within a 30-trading-day period and that the warrants included therein will be exercisable on a cashless basis so long as they are held by the original purchaser or its permitted transferees. NRDC Capital Management, LLC, NRDC Real Estate Advisors, LLC and NRDC Equity Partners (an affiliate of NRDC Real Estate Advisors, LLC) and our executive officers have also entered into a right of first offer agreement under the terms of which they have agreed, subject to their pre-existing fiduciary responsibilities, if any, to submit opportunities to enter into a business combination with an operating business to us before any other entity. We have granted the underwriters a 30-day option to purchase up to 3,750,000 additional units solely to cover over-allotments, if any.The over-allotment option will be used only to cover the net short position resulting from the initial distribution. There is currently no public market for our units, common stock or warrants.We anticipate that the units will be listed on the American Stock Exchange under the symbol || NAQ.U on or promptly after the date of this prospectus.The common stock and warrants each will begin separate trading five trading days after the earlier to occur of the termination of the underwriters’ over-allotment option or the exercise in full by the underwriters of that option.Once the securities comprising the units begin separate trading, we anticipate that the common stock and warrants will be listed on the American Stock Exchange under the symbols || NAQ and || NAQ.WS, respectively.We cannot assure you, however, that our securities will be or will continue to be listed on the American Stock Exchange. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page18 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Unit Total(1) Public Offering Price $ 8.00 $ 200,000,000 Underwriting Discounts and Commissions(2)(3) $ 0.56 $ 14,000,000 Proceeds, Before Expenses, to Us $ 7.44 $ 186,000,000 (1) The underwriters have an option to purchase up to an additional 3,750,000 units at the public offering price, less underwriting discounts and commissions, within 30 days of the date of this prospectus to cover any over-allotments.If the underwriters exercise this option in full, the total public offering price, underwriting discounts and commissions and proceeds, before expenses, to us, will be $230,000,000, $16,100,000 and $213,900,000, respectively.See the section entitled “Underwriting” on page99 of this prospectus. (2) Includes deferred underwriting discounts and commissions equal to 3.0% of the gross proceeds, or $6,000,000 ($6,900,000 if the underwriter’s over-allotment option is exercised in full), or $0.24 per unit, which will be deposited in a trust account maintained by Continental Stock Transfer & Trust Company, as trustee, and which the underwriters have agreed to defer until the consummation of our initial business combination.However, the underwriters have waived their right to the deferred discounts and commissions with respect to those units as to which the component shares have been converted into cash by public stockholders who voted against the business combination and exercised their conversion rights.See “Underwriting—Discounts and Commissions.” (3) Of the net proceeds we receive from this offering and in the private placement, including deferred underwriting discounts and commissions of $6,000,000 ($6,900,000, if the underwriters’ over-allotment option is exercised in full), or $0.24 per unit, $196,000,000 ($224,800,000 if the underwriters’ over-allotment option is exercised in full), or approximately $7.84 per unit, will be deposited in a trust account maintained by Continental Stock Transfer & Trust Company, acting as trustee.The underwriters are not receiving any discounts or commissions with respect to the warrants to be purchased in the private placement. We are offering the units for sale on a firm-commitment basis.Banc of America Securities LLC is acting as the sole manager of this offering and expects to deliver our securities to investors in the offering on or about , 2007. Banc of America Securities LLC The date of this prospectus is , 2007 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 18 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 40 USE OF PROCEEDS 41 CAPITALIZATION 45 DILUTION 46 DIVIDEND POLICY 48 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 49 PROPOSED BUSINESS 52 MANAGEMENT 74 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 78 PRINCIPAL STOCKHOLDERS 82 DESCRIPTION OF SECURITIES 84 UNITED STATES FEDERAL INCOME AND ESTATE TAX CONSIDERATIONS 92 UNDERWRITING 98 LEGAL MATTERS 103 EXPERTS 103 WHERE YOU CAN FIND ADDITIONAL INFORMATION 104 You should rely only on the information contained in this prospectus.We have not, and the underwriters have not, authorized anyone to provide you with different information.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front cover of this prospectus, as our business financial condition, results of operation and prospects may have changed since that date. PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus.For a more complete understanding of this offering you should read the entire prospectus carefully including the risk factors and the financial statements and the related notes and schedules thereto.Unless we tell you otherwise, the information in this prospectus assumes that the underwriters have not exercised their over-allotment option.In making your decision whether to invest in our securities, you should take into account not only the backgrounds of the members of our management team, but also the special risks we face as a blank check company and the fact that this offering is not being conducted in compliance with Rule 419 promulgated under the Securities Act of 1933, as amended, which we refer to asthe Securities Act.You will not be entitled to protection normally afforded to investors in Rule 419 blank check offerings.You should carefully consider these and the other risks set forth in the section below entitled “Risk Factors” beginning on page18 of this prospectus. Unless otherwise stated in this prospectus, • references to “we,” “us,” or “our” refer to NRDC Acquisition Corp.; • the term “business combination” as used in this prospectus means an acquisition by us through a merger, capital stock exchange, stock purchase, asset acquisition, or other similar business combinationwith one or more operating businesses; • the term “existing stockholders” refers to those persons who owned shares of our common stock immediately prior to the completion of this offering and includes all of our executive officers and directors; • the term “sponsor” refers to NRDC Capital Management, LLC, one of our existing stockholders; and • the term “public stockholder” refers to those persons who purchase securities offered by this prospectus in this offeringor in the secondary market, including any of our existing stockholders. However, our existing stockholders’ status as a “public stockholder” shall exist only with respect to those securities offered pursuant to this prospectus. We were organized and sponsored by NRDC Capital Management, LLC, a recently organized Delaware limited liability company.All of the interests in our sponsor are owned by NRDC Real Estate Advisors, LLC, which, in turn, is wholly-owned by our four executive officers.NRDC Real Estate Advisors, LLC and its affiliate, NRDC Equity Partners, are referred to herein, collectively, as NRDC.Our sponsor will provide administrative services to us, but otherwise has no business activities other than sponsoring us. We are a recently organized blank check company formed to complete a business combination with one or more operating businesses.Our efforts in identifying a prospective target business will not be limited to a particular industry. We do not have any specific business combination under consideration and we have not, nor has anyone on our behalf, contacted any prospective target business or had any discussions, formal or otherwise, with respect to such a transaction.We have not, nor have any of our agents or affiliates, been approached by any prospective target business, or representatives of any prospective target business, with respect to a possible business combination with us.Additionally, we have not, nor has anyone on our behalf, taken any action, directly or indirectly, to identify or locate a specific target business and we have not engaged or retained any agent or representative to identify or locate a specific target business. We intend to use some or all of the following criteria to evaluate acquisition opportunities.However, we may enter into a business combination with a target business that does not meet all of these criteria. • An Established Business with a Proven Operating Track Record.We will focus on established businesses with a record of sound operating results.It is not our intention to acquire a start-up company. • Real Estate Platform Value.Given the inherent skills and experience of our executive officers, we will focus on businesses where we have the opportunity to create or extract value from the real estate platform. • Experienced Management Team.We will concentrate on target businesses with an effective management team already in place. • Advantageous Corporate Cultureand Business Practices.We will look for businesses with a positive culture that empowers its staff and utilizes best business practices. • Strong Industry Position.We will seek to acquire strong competitors in industries with appealing prospects for future growth and profitability. We believe that the skills and experience of our executive officers will be crucial to consummating a successful business combination.Our executive officers and directors have an average ofover 30years of experience acquiring, building, operating, advising and selling public and private companies.Our team includes: William L. Mack – Chairman.Mr. Mack is a founder of NRDC Real Estate Advisors, LLCand NRDC Equity Partners.He is also a founder and Senior Partner of Apollo Real Estate Advisors and is the President of the corporate general partners of the Apollo real estate funds.Mr. Mack is also a Senior Partner of the Mack Organization, a national owner of industrial buildings and other income-producing real estate investments.Mr. Mack serves as non-executive Chairman of the Board of Directors of Mack-Cali Realty Corporation, a publicly traded real estate investment trust. Robert C. Baker – Vice-Chairman.Mr. Baker is a founder of NRDC Real Estate Advisors, LLC and NRDC Equity Partners.He is also the founder, Chairman and CEO of National Realty & Development Corporation, a private real estate development company owned by him and Richard A. Baker.Since 1978, National Realty &
